Citation Nr: 0824823	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable initial disability rating for 
laceration scar of the left forearm.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In May 2005, the veteran filed a statement seeking a 
compensable initial disability rating for his service-
connected laceration scars of the abdomen.  This issue was 
addressed in the Board's prior decision, issued in March 
2005, which included a detailed statement as to the veteran's 
rights to appeal. 

The veteran's current appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran is seeking a compensable initial disability 
rating for his service-connected laceration scar of the left 
forearm.

Based upon its review of the veteran's claims folders, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

A VA examination report, dated in July 1972, noted findings 
of a long linear scar over the volar surface of the left 
forearm, beginning just below the antecubital fossa and 
extending four inches downward with some keloid formation in 
the scar.  At the end of the keloid formation, the laceration 
tailed off for about two more inches.  The scar was described 
as well healed and asymptomatic.
 
Subsequent treatment reports, included VA examinations of the 
skin, performed in August 1993 and July 2001, were 
essentially silent as to any complaints of or findings 
relating to the veteran's laceration scar of the left 
forearm.  

On his substantive appeal form, filed in May 2006, the 
veteran indicated that his service-connected laceration scar 
of the left forearm is manifested by itching, swelling and 
ulceration.  

Under these circumstances, the Board finds that a VA 
examination is necessary to ascertain the current severity of 
the veteran's service-connected laceration scar of the left 
forearm. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).   
Moreover, the RO should, with the veteran's assistance, 
obtain any additional treatment reports relating to this 
condition since the veteran's discharge from the service.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected laceration scar of the left 
forearm since his discharge from the 
service.  The veteran should be asked to 
complete a separate VA Form 21-4142 for 
each physician identified.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The RO must make arrangements for the 
veteran to be afforded a VA examination 
for scars to determine the current 
severity of his service-connected 
laceration scar of the left forearm.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  To ensure a 
thorough examination, the RO should 
ensure the following:  

*	The examiner should comment on 
all signs and symptoms that are 
attributable to the veteran's left 
forearm scar, including, but not 
limited to, the size of the specific 
scar or the size of the area 
affected (in square inches or 
centimeters).  

*	The examiner must also note 
whether the residual scarring is 
deep (i.e. associated with soft 
tissue damage) or superficial (i.e. 
not associated with soft tissue 
damage); whether there is any 
tenderness on palpation of the left 
forearm scar; and, whether the left 
forearm scar is superficial, poorly 
nourished with repeated ulceration. 

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.  Any report prepared 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal on 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case addressing all evidence 
received since the most recent 
supplemental statement of the case on 
that issue must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




